Citation Nr: 0631304	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  02-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before a local 
hearing officer in November 2002.  

This matter was previously before the Board in February 2005.  


FINDING OF FACT

Current Hepatitis C is the result of exposure to blood in 
service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Analysis

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (2006).

The veteran's service medical records are devoid of any 
complaints or findings of hepatitis.

The first objective medical finding of hepatitis C was in 
August 2000.

In a February 2002 statement, the veteran reported that he 
received gun injection vaccinations, shared razors and mail 
clippers, gave blood, helped the wounded, and received a 
tattoo in service.  

At his November 2002 hearing, the veteran again reported 
receiving a tattoo in service.  He also noted assisting 
others when an explosion occurred in the mess hall.  The 
veteran stated that the tattoo was on his left forearm.  He 
again testified as to sharing razors with others.  He 
indicated that he was exposed to blood from others following 
the mess hall explosion as he helped injured soldiers.  He 
noted that a friend of his was going to be sending a letter 
in support of his claim.  The veteran reported that they 
attempted to sterilize the needle they shared when undergoing 
the tattoo procedure but he noted that they shared the common 
ink.  

In a November 2002 letter, a VA registered nurse who treated 
the veteran wrote that it was at least as likely as not that 
the veteran was infected with HCV during his military service 
in Vietnam.  She noted that the veteran was exposed to 
causalities while on active duty and that he had received 
pneumatic injections multiple times during his duty in the 
military.  She observed that the veteran had no history of 
intravenous drug use or nasal use of any drugs.  

In a December 2002 statement, an individual who grew up with 
veteran and served at the same time as the veteran in Vietnam 
but with a different unit indicated that the veteran came to 
visit his unit for a couple of days and he noticed that the 
veteran had a tattoo at that time.  

In February 2005, the Board remanded this matter for further 
development, to include a VA examination.

The veteran was afforded the VA examination in April 2005.  
The examiner noted that the veteran denied any high risk 
sexual activity.  He also denied any substance abuse.  The 
veteran admitted to having two tattoos done in Vietnam in 
1971 and being exposed to human blood during combat 
situations.  

Following examination, the examiner rendered diagnoses of 
chronic Hepatitis C infection and cirrhosis of the liver.  He 
stated that it was at least as likely as not that the veteran 
contracted Hepatitis C during the course of his military 
service.  As to the route of infection, the examiner 
indicated that the veteran had had two tattoos done in 
service and that his unprotected hands were twice exposed to 
human blood during combat.  The examiner stated that either 
the tattoo or exposure of the unprotected hands to human 
blood could have served as a route of infection for the 
Hepatitis C virus.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  

Both the veteran's treating VA nurse and the April 2005 VA 
examiner indicated that it was at least as likely as not the 
veteran's Hepatitis C was the result of events in service.  
There are no competent opinions to the contrary.  While the 
service medical records do not document the various exposures 
reported by the veteran, he and his witness are competent to 
report those exposures, and they are consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).

In this case, the evidence is at least in equipoise as to 
whether the veteran currently has Hepatitis C which is 
related to service.  In such a case, reasonable doubt must be 
resolved in favor of the veteran.  Therefore, service 
connection is warranted for Hepatitis C.


ORDER

Service connection for Hepatitis C is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


